Citation Nr: 0405644	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-02 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C. 
§ 1151 (West 2002) for residuals of bilateral supraspinatus 
tendon ruptures as a result of VA treatment in 1999.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and family members


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from May 1941 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied compensation benefits pursuant to 
38 U.S.C. § 1151 (West 2002) for bilateral shoulder 
disabilities as a result of VA treatment in 1999.  

In January 2004, the Board granted the veteran's motion to 
advance his case on the Board's docket.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Specifically, VA must notify a claimant of which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  Such notice has been deemed 
mandatory by the Court of Appeals for Veterans Claims 
(Court).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  A review of the file reveals that the veteran has 
not been provided such notification pursuant to the VCAA.  
Therefore, a remand is required.  

Additionally, VA medical opinions provided in March and June 
2002 note that the veteran was seen for VA physical therapy 
after rupture of each supraspinatus tendon.  On this basis, 
it was clinically opined that the veteran's shoulder 
disabilities were not the result of negligence, carelessness, 
or error in judgment on the part of the Physical Therapy 
department at the VA Medical Center in Battle Creek, 
Michigan.  However, the veteran has clarified that the left 
and right shoulder disabilities occurred as a result of 
"manual muscle testing" by a VA occupational therapist 
during a home visit in July 1999, and were increasingly 
symptomatic during subsequent physical therapy at the Battle 
Creek VA medical center.  Therefore, the Board finds that 
another opinion would be helpful in resolving the veteran's 
claim.  

Finally, the Board notes that the veteran's daughter has 
submitted a transcript of discussions and examinations with 
the veteran, his spouse, and VA treatment providers.  An 
official, certified copy of the recording should be obtained, 
if possible.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, the 
veteran should be fully informed of the 
evidence required to substantiate his 
claim for benefits under 38 U.S.C. 
§ 1151, and advised of the division of 
responsibilities between him and VA in 
obtaining evidence.  

2.  The veteran should be afforded the 
opportunity to submit the tapes in his 
daughter's possession for official and 
certified transcription.  

3.  The veteran's file should be referred 
to a VA orthopedic specialist.  The 
physician should review the claims folder 
and provide an opinion as to whether it 
is at least as likely as not that the 
veteran's bilateral supraspinatus tendon 
ruptures were the result of manual 
testing by a VA physical therapist, 
whether such testing and/or subsequent 
administration of physical therapy 
constituted carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault, and whether 
such shoulder injuries were not 
reasonably foreseeable.  Specifically, 
the examiner should comment as to whether 
the occupational therapist and/or the VA 
physician were careless, negligent, 
lacked proper skill, committed an error 
in judgment, or were otherwise at fault, 
in performing the manual muscle testing 
described in the records in light of the 
veteran's overall physical condition.  

4.  After the above has been 
accomplished, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given an appropriate period of time 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


